Citation Nr: 0633866	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  03-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial increased evaluation for 
diabetes mellitus in excess of 20 percent.

2. Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk



INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Philadelphia, Pennsylvania.

The Board notes that the veteran requested a postponement of 
his RO hearing scheduled for January 2004.  A letter sent to 
the veteran indicated that he must notify the RO within 90 
days if he wished to reschedule this hearing.  No request to 
reschedule is of record.  Additionally, the veteran sent 
letters in May 2005 and July 2005 indicating that he was 
unable to attend his Board hearings scheduled for June 2005 
and August 2005, respectively.  No request to reschedule was 
received.  Thus, the veteran's request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.704 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his most recent VA examination in March 2006, the veteran 
indicated that he has received treatment from the following 
providers for his diabetes mellitus, hypertension, and 
problems relating to his diabetes mellitus: Dr. Garcia, Dr. 
Cvyz, Dr. Callahan, Dr. Ham at the VA, and Laurel Health.  An 
April 2002 statement submitted by the veteran in conjunction 
with his claim indicates that the veteran reported Dr. Garcia 
and Dr. Gonzales as his current treating physicians.  
Finally, in his April 2003 substantive appeal, the veteran 
noted that there were relevant treatment records at the Fort 
Meyers VA Medical Center which do not appear to be associated 
with the claims folder.

The Board notes that there is no indication in the claims 
folder of any records or requests for records for Drs. Cvyz 
and Callahan or Laurel Health.  Furthermore, there are no VA 
records in the claims folder with the exception of the April 
2003 and March 2006 VA examinations which were ordered in 
conjunction with the veteran's claims.  

With regards to records for Drs. Garcia and Gonzales, the 
Board notes that there are medical records submitted by the 
veteran for Dr. Garcia, as well as letters sent by the RO to 
both Drs. Garcia and Gonzales requesting that they send all 
records in their possession for the veteran.  However, a 
careful review of the record reveals that the second requests 
for records from these two physicians were sent to the 
incorrect addresses.  A June 2002 request sent to Dr. 
Gonzales was returned in August 2002 with a note attached 
indicating that Dr. Gonzales moved.  This August 2002 note 
provided Dr. Gonzales's new address.  No reply was received 
from Dr. Garcia.  A review of the second records requests 
sent in September 2002 reveals that the new address provided 
for Dr. Gonzales was used for Dr. Garcia, and the address for 
Dr. Garcia was used for Dr. Gonzales's request.  Thus, it 
appears that the wrong addresses were used, and both records 
requests were returned to the RO marked undeliverable.  On 
remand, the veteran should be contacted for updated addresses 
of both physicians, and new records requests should be sent.  

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran to obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
diabetes mellitus and/or hypertension, 
including, but not limited to, Dr. Garcia, 
Dr. Cvyz, Dr. Gonzales, Dr. Callahan, and 
Laurel Health.  After securing the 
necessary release from the veteran, obtain 
these records.

2. Contact the veteran to obtain the names 
of any VA facilities and doctors from 
which he sought treatment for diabetes 
mellitus and/or hypertension, including, 
but not limited to, the Fort Meyers VA 
Medical Center.  Then, obtain any VA 
treatment records identified by the 
veteran.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the RO determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3. Schedule the veteran for a VA 
examination for the purposes of 
ascertaining the existence and etiology of 
any hypertension.  The claims file, 
including this remand, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished.  The 
examination should include a review of the 
veteran's pertinent medical history and 
current complaints, as well as a 
comprehensive clinical evaluation.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify whether the 
veteran has hypertension, and provide an 
opinion as to whether such hypertension is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
proximately due to or been chronically 
worsened by the veteran's service-
connected diabetes mellitus.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has 
hypertension that is proximately due to or 
been chronically worsened by his service-
connected diabetes mellitus on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.

4. Following completion of the above, 
readjudicate the veteran's claims based on 
the entirety of the evidence, to include 
any evidence associated with the claims 
file after the May 2006 supplemental 
statement of the case.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


